UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October, 2010 Commission File Number 001-14552 Top Image Systems Ltd. (Translation of registrant’s name into English) 2 Ben Gurion St, Ramat Gan, Israel 52573 (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F x Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x This Form 6-K including all attachments is being incorporated by reference into the Registration Statement on Form S-8 (file no. 333-125064) and the Registration Statement on Form F-3 (file no. 333-119885). CONTENTS This report on Form 6-K of the Registrant consists of the following document, which is attached hereto as Exhibit 99.1and as Exhibit 99.2 and incorporated by references herein: Proxy notice of the 2010 Annual General Meeting of Shareholders and Proxy card respectively. This Form 6-K is being incorporated by references into all effective statement filed by the Registration statements filed by the Registrant under the Securities Act of 1933. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Top Image Systems Ltd. Date:October 20, 2010 By: /s/Ido Schechter Ido Schechter Chief Executive Officer EXHIBIT INDEX Exhibit No. Description of Exhibit Proxy notice of the 2010 Annual General Meeting of Shareholders. Proxy Card
